25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Harvey P. SHORT, Petitioner Appellant,v.William SMITH, Warden, Joseph Curran, Attorney General ofthe State of Maryland, Respondents Appellees.
No. 94-6264.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 24, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-94-323-H)
Harvey P. Short, Appellant Pro Se.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.

PER CURIAM

1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Short's motion for a certificate of probable cause to appeal, and we dismiss the appeal on the reasoning of the district court.*  Short v. Smith, No. CA-94-323-H (D. Md. Mar. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Because Short has filed his claim directly in the highest state court without first filing it in a lower state court, he has not satisfied the exhaustion requirement.   Durkin v. Davis, 538 F.2d 1037 (4th Cir.1976)